DETAILED ACTION
This Office Action is in response to Applicant’s argument filed on 1/14/2022. Claims 1, 3, 6, 12, 15, and 16 were amended. Claims 17 - 20 are new.  Therefore, claims 1 - 20 are examined. Please see below for more detail.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed with respect to the 35 USC §101 rejections raised in the previous office action have been fully considered but they are not persuasive. Applicant on page 7 states:” First, applicant submits that the claims resolve a computer specific issue that solves a problem in the art and is therefore patent eligible. For example, as explained in paragraphs [0041] - [0044] of the published application, instead of "passively waiting" for user-entered comments, the system generates a "variety" of question sentences to collect more comments. The claimed system is able to generate this variety of questions while maintaining the accuracy of the question sentence.” 
In response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., Par. 0041 - 0044) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the 
Furthermore, applicant on page 8 states: Second, applicant submits that the "occurrence probability" features, for example as recited in claim 6, are patent eligible. As discussed below with regard to the Section 102 rejection, this value is a "probability" based on the occurrence rates of certain words over all comments. Applicant submits that this value could not be determined by hand, and therefore does not reflect a process that can be performed by a human with pen and paper.”
Examiner respectfully disagrees and believe the probability calculation is a mathematical concept which can be carried out by human via a pen and paper. 
As such the claimed invention, as currently amended, does not overcome the 35 USC §101 rejections. Therefore, the 35 USC §101 rejections are maintained.
Applicant’s arguments with respect to the prior art rejections raised in the previous office have been considered but are moot because the new ground of rejection does not rely on the combination of references that are currently applied. Please see prior art section below for more detail including updated citations and obvious rationale. 

Claim Objections
Claim1, 15, and 16 objected to because of the following informalities: 
 ... attribute of the evaluation . 
It should read
 ... attribute of the evaluation object and/or an evaluation expression .... 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1, 15, and 16 recite: “A text extracting system comprising at least one processor configured to:  obtain a plurality of texts associated with an evaluation object; specify at least one characteristic expression included in the plurality of texts; wherein the characteristic expression indicates an evaluation viewpoint indicating an attribute of the evaluation objection and/or an evaluation expression indicating an opinion of the evaluation object; and extract, based on the at least one characteristic expression, at least one text to be entered into a question sentence generator from the plurality of texts, the question sentence generator generating a question sentence from an input sentence.” These limitations, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor” (or device), nothing in the claim element precludes the step from practically being performed in the mind.  For example, the limitations of “obtaining”, “specifying”, “extracting”, “entering”, “generating”, and “indicating”, as drafted covers human organizing activities, as such they all point to an abstract idea. Obtaining a plurality of texts can be performed by a human with a pen and paper by attentively listening to Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements - using a processor to perform all of the above mentioned steps.  The use of a processor is recited at a high-level of generality (i.e., as a generic computer device performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component (as an example, please see as filed applicant’s specification, page 8, lines 1-14).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of one processor, auxiliary storage unit, flash memory, etc.  are merely for 
Similarly, dependent claims 2-14, and 17-20 include additional steps that are directed occurrence probability, obtain a dependency distance, indicating the evaluation viewpoint, statistical analysis of data, are considered “insignificant extra-solution activity to the judicial exception” because they fail to provide meaningful significance that go beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, these claims are also not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 – 4, 15 - 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa et al. (US20120310950A1)(hereinafter “Ishikawa”).

Regarding claim 1, 15 and 16 Ishikawa teaches a system, a method and a non-transitory information storage medium, comprising a program that causes a computer to: (Ishikawa, Par. 0064: "A computer-readable storage medium refers to any type of physical memory on which information or data readable by a processor may be stored. Thus, a computer-readable storage medium may store instructions for execution by one or more processors, including instructions for causing the processor[s] to perform steps or stages consistent with the embodiments described herein. The term “computer-readable medium” should be understood to include tangible items and exclude carrier waves and transient signals, i.e., be non-transitory.")
	obtain a plurality of texts associated with an evaluation object; (Ishikawa, Par. 0050:” A part 502 of an upper portion of the page 501 includes a names of a hotel, and a part 503 of a lower portion thereof includes evaluation scores of all word-of-mouth communications, explanatory texts relating to the hotel, and the like. A part 504 of a lower portion thereof displays evaluations of the hotel [so called word-of-mouth communication] written by users who respectively uses the hotel.”).
specify at least one characteristic expression included in the plurality of texts; (Ishikawa, Par. 0054:” In an evaluation expression [attribute] extracting step 403, the evaluation expression extracting unit 103 extracts evaluation expressions from sentences extracted [plurality of texts] in the evaluation sentence extracting step 402. For example, in an example of a sentence “A hotel C provides a delicious meal, and I am able to relax because a bed is wide [characteristic Expression]. There is also an outdoor spa, and therefore, I recommend the hotel [characteristic Expression].”, “delicious”, “wide”, “able to relax”, and “recommend” are the evaluation expressions [attribute].”).
objectevaluation expression [attribute] extracting step 403, the evaluation expression extracting unit 103 extracts evaluation expressions [attribute] from sentences [characteristic Expression] extracted [plurality of texts] in the evaluation sentence extracting step 402. For example, in an example of a sentence “A hotel C provides a delicious meal, and I am able to relax because a bed is wide [characteristic Expression]. There is also an outdoor spa, and therefore, I recommend the hotel [characteristic Expression].”, “delicious”, “wide”, “able to relax”, and “recommend” are the evaluation expressions [attribute]. “, and Par. 0058:” In the individual evaluation DB 109, an individual subject [evaluation object] such as the hotel A and the hotel B and evaluation expressions [attribute] thereof are organized and stored. In addition, in a case in which the evaluator attributes are also estimated, the attributes are organized as a database.”). Note: evaluation viewpoint is the attribute since each attribute such as “delicious”, “wide”, and “able to relax” are all point to the “point of view” with respect to the hotel in question.
extract, based on the at least one characteristic expression, at least one text to be entered into a question sentence generator from the plurality of texts, the question sentence generator generating a question sentence from an input sentence. (Ishikawa, Par. 0090:” The question-answering system 112 asks a taste of a user based on questions to the user and responses [texts] of the user with respect to the questions, narrows down subjects similar to the taste [characteristic expression] of the user by matching, and presents the results to the user. The question-answering system 112 uses the individual evaluation DB 109 and the evaluation expression map 110 generated by the knowledge database for questioning generating device 101.”, and Par. 0091:” The question-answering generating unit 113 estimates the taste of user by generating questions using evaluation expressions and repeating processes in which responses [plurality of texts] from the user are obtained [input].”, and Par. 0094:” First, in a candidate of evaluation expression for question generating step 901, the question-answering generating unit 113 generates an evaluation expression candidate list for questioning in each subject type.”).

Regarding claim 2, Ishikawa teaches the text extracting system according to claim 1, further comprising a memory that stores the question sentence generator, (Ishikawa, Par. 0026:” The external storing device 206 is an external storing device such as HDDs or memories. Data necessary for question-answering, data which becomes subjects to be searched, and the like are stored in an external storing device 207. In addition, the external storing device 206 is also used for temporally storing data or the like which is generated during a process being executed by the calculating device [CPU] 205.”).
wherein the at least one processor is further configured to:  input the at least one text in the question sentence generator, and (Ishikawa, Par. 0122:” ...and the question-answering system 112 may estimate the attributes based on the responses input by the user. Accordingly, a subject more suitable for the user can be presented.”).
obtain at least one question sentence generated by the question sentence generator. (Ishikawa, Par. 0090:” The question-answering system 112 asks a taste of a user based on questions to the user and responses [input] of the user with respect to the questions, narrows 

Regarding claim 3, Ishikawa teaches the text extracting system according to claim 1, wherein the at least one processor is further configured to: specify a plurality of characteristic expressions included in the plurality of texts; and (Ishikawa, Par. 0054:” In an evaluation expression extracting step 403, the evaluation expression extracting unit 103 extracts evaluation expressions from sentences [plurality of characteristic Expression] [plurality of texts] extracted in the evaluation sentence extracting step 402. For example, in an example of a sentence “A hotel C provides a delicious meal, and I am able to relax because a bed is wide [ characteristic Expression]. There is also an outdoor spa, and therefore, I recommend the hotel [characteristic Expression]. “delicious”, “wide”, “able to relax”, and “recommend” are the evaluation expressions [attribute]. Note: characteristic expressions are embedded in the sentences as shown here. Each sentence may include plurality of attribute as well.”).
extract the at least one text in such a way that at least two characteristic expressions are included in the extracted texts. (Ishikawa, Par. 0054:” In an evaluation expression extracting step 403, the evaluation expression extracting unit 103 extracts evaluation expressions from sentences [plurality of characteristic Expression] [plurality of texts] extracted in the evaluation sentence extracting step 402. For example, in an example of a sentence [text] “A hotel C provides a delicious meal, and I am able to relax because a bed is wide [ characteristic Expression]. There is also an outdoor spa, and therefore, I recommend the hotel [characteristic Expression]. “delicious”, “wide”, “able to relax”, and “recommend” are the evaluation expressions [attribute].”). Note: characteristic expressions are embedded in the sentences as shown here. Each sentence  include plurality of expressions.

Regarding claim 4, Ishikawa teaches the wherein the at least one processor is further configured to: specify a plurality of characteristic expressions included in the plurality of texts; (Ishikawa, Par. 0054:” In an evaluation expression extracting step 403, the evaluation expression extracting unit 103 extracts evaluation expressions from sentences [plurality of characteristic Expressions] [plurality of texts] extracted in the evaluation sentence extracting step 402. For example, in an example of a sentence [text] “A hotel C provides a delicious meal, and I am able to relax because a bed is wide [ characteristic Expression]. There is also an outdoor spa, and therefore, I recommend the hotel [characteristic Expression]. “delicious”, “wide”, “able to relax”, and “recommend” are the evaluation expressions [attribute].”). Note: examples above depicts plurality of texts along with plurality of characteristic expressions.
determine, based on a predetermined condition, at least one characteristic expression to be used for text extraction from the plurality of characteristic expressions and extract the at least one text including the at least one determined characteristic expression. (Ishikawa, Par. 0053:” Since the evaluation may be mainly expressed using adjectives, for example, when a list of adjectives being used as evaluation expressions is maintained in advance in the domain knowledge DB 111, and a sentence [text including characteristic Expression] including any one of the adjectives is extracted, the evaluation expression can be extracted.”).

evaluation data in which a plurality of subjects are associated with a plurality of evaluation expressions [attributes] respectively and evaluation expression relationship data indicating relationships between the evaluation expressions [attributes], a question generating unit that generates and outputs questions [evaluation expression] on the basis of the evaluation data and the evaluation expression relationship data, and a matching unit that outputs information relating to the subject included in the evaluation data on the basis of responses when the responses with respect to the questions are input.”). Note: evaluation viewpoint is the attribute since each attribute is a point of view with respect to the hotel in question, “I recommend the hotel” is a point of view due to attributes such as inclusion of outdoor spa, etc.

Regarding claim 18, Ishikawa teaches the text extracting system according to claim 6, wherein the occurrence probability is predetermined or obtained by analyzing the plurality of texts statistically. (Ishikawa, Par. 0084:” With respect to all subject of the O1, the occurrence frequency [occurrence probability] of the evaluation expression E is set to F(O1, E). At this time, the expression map generating unit 104 calculates P(O1, E) using Equation (8). 
P(O1, E)=F(O1, E)/ΣF(O1, E)  (8)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa as applied to claim 1, in further view of Kane (US20190355352A1).

Kane was applied in the previous Office Action.
Regarding claim 5, Ishikawa fails to explicitly disclose, however, Kane teaches the text extracting system according to claim 1, wherein the at least one processor is further configured to extract the at least one text in such a way that an amount of the text to be extracted is within a predetermined range. (Kane, Par. 0033:”In some examples, the language model 330 compares the combinations of candidate words 322 and the corresponding linguistic features 332 with one or more predetermined thresholds 334 to identify a comprehensible string of words that satisfies the predetermined thresholds 334 [e.g., utterance 248]. Example predetermined thresholds 334 include, without limitation, a syntactic rule, a semantic rule, and a prosodic rule.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ishikawa in view of Kane to extract the at least one text in such a way that an amount of the text to be extracted is within a predetermined range, in order to identify a combination of utterances 248 that satisfies the predetermined thresholds, as evidence by Kane (See Par. 0034).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa as applied to claim 1, in further view of Yoo (KR102247533B1).

Yoo was applied in the previous Office Action.
Regarding claim 6, Ishikawa fails to explicitly disclose, however, Yoo teaches the text extracting system according to claim 1, wherein the at least one processor is further configured an occurrence probability of the at least one characteristic expression; and extract the at least one text based on the occurrence probability. (Yoo, Par. 0014:” In addition, the controller 130 may detect texts included in a web page, count the frequency of occurrence of the detected texts, and extract texts having an appearance frequency equal to or greater than a preset threshold as an issue keyword. For example, if the preset threshold is 3, each of the detected texts is counted, and when a specific text appears three or more times, the specific text may be determined [extracted] as an issue keyword.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ishikawa in view of Yoo to obtain occurrence probability of the at least one characteristic expression; and extract the at least one text based on the occurrence probability, in order to accurately and quickly recognize a voice uttered by a user and provide an appropriate search result to the user, as evidence by Yoo (See. Par. 0026).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa as applied to claim 1, in further view of Choi (US20160034458A1).

Choi was applied in the previous Office Action.
Regarding claim 7, Ishikawa fails to explicitly disclose, however, Choi teaches the text extracting system according to claim 1, wherein the at least one processor is further configured to: obtain a dependency distance of the at least one characteristic expression; and extract the at least one text based on the dependency distance. (Choi, Par. 0078:” The web crawling extracts texts included in a webpage by crawling a selected webpage, and extracts an issue keyword therefrom. This module can be programmed so that a webpage is crawled automatically on a preset cycle. The candidate word recognition module 122-2 is a program module which analyzes user speech and extracts a word which is a subject to recognition among spoken sentences. The similar pronunciation keyword recognition module 122-3 is a program module which measures a similarity [distance] between a word spoken by a user and an issue keyword registered in a lexicon, and extracts a keyword whose measured pronunciation similarity is greater than a preset value as a similar keyword.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ishikawa in view of Choi to obtain a dependency distance of the at least one characteristic expression; and extract the at least one text based on the dependency distance, in order for automatically learning issue keywords to improve the speech recognition ratio, as evidence by Choi (See Par. 0007).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa as applied to claim 1, in further view of Zhang (CN109460450A).

Zhang was applied in the previous Office Action.
Regarding claim 8, Ishikawa fails to explicitly disclose, however, Zhang teaches the text extracting system according to claim 1, wherein the at least one processor is further configured to extract, from the plurality of texts, at least one text which includes the at least one word of the current wheel user text [dependency word] embedded in the matrix. word embedding is a vector, for a single word. the distance between the words [dependency word] vector word in comparison with the traditional " ing " encoding way [characteristic expression], the dimension of the word vector is less, meaning similar relatively close to reduce over-fitting and using the relation between word and word. prior to training each arbiter to establish a common dictionary comprises…”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ishikawa in view of Zhang to include at least one characteristic expression that matches with a number of at least one dependency word, in order for said session state tracking method, device, computer device and storage medium through obtaining the current wheel dialog text, the dialogue text and rich dialogue state tracking rule, determining the current wheel dialog semantics, then according to the dialogue semantic and previous wheel dialog state, updating the current wheel dialog state can improve the robustness of the dialog, a slot taking multiple values and expressing user preference value, as evidence by Zhang (See Par. 0034).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa as applied to claim 1, in further view of VanBlon (US20170060365A1).

VanBlon was applied in the previous Office Action.
Regarding claim 9, Ishikawa fails to explicitly disclose, however, VanBlon teaches the text extracting system according to claim 1, wherein the at least one processor is further configured to extract, from the plurality of texts, at least one text which includes the at least one characteristic expression, and in which a number of at least one dependency word of the at least one characteristic expression is within a predetermined range. (VanBlon, Par. 0075:”In some embodiments, the narrative context [characteristic expression] may be a keyword at or near the current reading position. As used herein, “at or near the current reading position” refers to the keyword [dependency word] being within a predetermined distance from the current reading position. For example, the keyword may be in the sentence following the current reading position [e.g., the next sentence]. As another example, the keyword may be within the same paragraph as the current reading position. Thus, the context module 210 may be configured to examine words, phrases, and sentences ahead of the current reading position and to identify keywords, themes, topics, actions, events, locations, and the like, within the examined text.”).  
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ishikawa in view of VanBlon to include at least one dependency word of a characteristic expression is within a predetermined range, in order to accurately identify a time at which the user reads a specific word, as evidence by VanBlon (See Par. 0157).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa as applied to claim 1, in further view of Takehiko (WO2006093003A1).

Takehiko was applied in the previous Office Action.
Regarding claim 10, Ishikawa fails to explicitly disclose, however, Takehiko teaches the text extracting system according to claim 1, wherein the at least one processor is further configured to extract, from the plurality of texts, at least one text which includes the at least one characteristic expression, and in which a number of the at least one characteristic expression is within a predetermined range (Takehiko, Par. 0053:” In this way, the information recording / reproducing apparatus RP according to the present embodiment acquires the text data indicating each program name from the EPG data, and in the program table column of the program table from the acquired text data. In addition to setting a keyword within the range of “N” characters that can be displayed on the screen, it generates a feature pattern indicating the feature of the voice corresponding to each of the set keywords, and the feature pattern is displayed as the program name. The dictionary data is generated by associating it with the text data for specifying. With this configuration, dictionary data is generated while using a part of the program name as a keyword, so that the amount of dictionary data for speech recognition can be reduced. In addition, it can be displayed in the program guide display column when generating powerfully. Since the keywords are set within the range of the number of characters that can be used, the utterance content of the keywords is displayed in the program table display column to ensure voice recognition when this dictionary data is used. It becomes characteristic expression] are within the range of “N” character [within a predetermined range].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ishikawa in view of Takehiko to include at least one characteristic expression is within a predetermined range, in order to cope with the user's swaying of the utterance, thereby improving the accuracy of speech recognition, as evidence by Takehiko (See Par. 0060).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa as applied to claim 1, in further view of Takeshi (JP2015219441A).

Takeshi was applied in the previous Office Action.
Regarding claim 11, Ishikawa fails to explicitly disclose, however, Takeshi teaches the text extracting system according to claim 1, wherein the at least one processor is further configured to extract the at least one text in such a way that a number of the extracted texts that include a same characteristic expression is within a predetermined range. (Takeshi, Par. 0069:” Further, the utterance determination unit may notify the user of the keyword by voice output from a speaker or the like when the similarity is within a predetermined range. In this case, there is a high possibility that the keyword detection [extraction] for the newly input speech is successful.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ishikawa in view of Takeshi to .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa as applied to claim 1, in further view of Arnett (US20190180343A1), and Vuskovic (US9865260B1).

Arnett and Vuskovic were applied in the previous Office Action.
Regarding claim 12, Ishikawa fails to explicitly disclose, however, Arnett teaches the text extracting system according to claim 1, wherein each of the plurality of texts is a review of an evaluation object, the at least one characteristic expression indicates a feature of the evaluation object (Arnett, Par. 0031:” In other embodiments, the service provider system may directly access the item data store 392. Item data stored in item data store 392 may include any information related to each item. For example, item data may include, but is not limited to, price, availability, title, item identifier, item feedback [e.g., user reviews, ratings, etc.], item image, item description, item attributes, keywords associated with the item [characteristic expression], etc. In some embodiments, the item data store 392 may store digital content items [e.g., audiobooks, electronic books, music, movies, etc.]. In some embodiments, the retail system 390 may also be connected to, or in communication with, a user data store [not illustrated] that stores user data associated with users of the retail service, such as purchase history, browsing history, item reviews and ratings, personal information, user preferences, location information, activity information, etc.”). Note: price is a feature


Ishikawa and Arnett fail to explicitly disclose, however, Vuskovic teaches question sentence is a text that prompts a user to input a review. (Vuskovic, Col. 7, lines 55-60:” when automated assistant 120 provides a prompt that solicits user feedback, automated assistant 120 may preemptively activate one or more components of the client device (via which the prompt is provided) that are configured to process user interface input to be received in response to the prompt.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ishikawa, and Arnett in view of Vuskovic to provide a text that prompts a user to input a review, in order to enable the user interface input to be provided and/or processed more quickly than if the components were not preemptively activated, as evidence by Vuskovic (See Col. 8, lines 6-8).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa, Arnett and   Vuskovic as applied to claim 12, in further view of Otaki (US20190205388A1).

Otaki weas applied in the previous Office Action.
share one or more attributes with the mentioned entity (e.g., musician, artist, actor, athlete, restaurant, point of interest, etc.), or that share one or more attributes (e.g., located nearby, temporally proximate events, etc.). For example, suppose a user asks an automated assistant a question about a particular actor. After answering the user's question, the automated assistant may incorporate an unsolicited fact about another actor (or a director the actor has worked with, etc.) into the conversation. As another example, suppose a user engages automated assistant 120 to book a reservation at a restaurant. Automated assistant may proactively recommend another restaurant nearby as an alternative, e.g., because it is less expensive, has better reviews, is less likely to be crowded, etc.").
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ishikawa and Arnett in view of Vuskovic to extract at least one review from the plurality of reviews for each of the plurality of attributes, in order to enable the user interface input to be provided and/or processed more quickly than if the components were not preemptively activated, as evidence by Vuskovic (See Col. 8, lines 6-8).

Ishikawa, Arnett, and Vuskovic fail to explicitly disclose, however, Otaki teaches wherein the evaluation object belongs to at least one of a plurality of attributes, and the at least one processor is further configured to obtain a plurality of reviews for each of the plurality of attribute 1] to 1003 [attribute 3] included in the search result R1. As illustrated in FIG. 2, for example, the word 1101 is a word indicating a model name [characteristic expression], “FJ20163JJJ” [attribute 1]. In the same manner, for example, the word 1102 is a word indicating a model name [characteristic expression], and “FJ2016JJJZ” [attribute 2], the word 1103 is a word indicating a model name [characteristic expression], “FJ2017GGG” [attribute 3]. The generation apparatus 100 identifies that the case 1004 does not include a word indicating a model name [characteristic expression].”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ishikawa, Arnett, and Vuskovic in view of Otaki to obtain a plurality of reviews for each of the plurality of attributes along with characteristic expression, in order to generate a suitable question without depending on the skill level, as evidence by Otaki (See Par. 0030).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa as applied to claim 1, in further view of Sic (KR20200013298A).

Sic was applied in the previous Office Action.
Regarding claim 14, Ishikawa fails to explicitly disclose, however, Sic teaches the text extracting system according to claim 1, wherein each of the plurality of texts to be obtained includes at least one sentence, and each of the at least one text to be extracted is any one of sentence extractor 130 may extract a plurality of sentences from a plurality of text objects included in the first electronic document among the plurality of electronic documents stored in the basic document storage path. Here, the sentence extractor 130 selects the first electronic document in the order of the oldest storage time from the plurality of electronic documents stored in the basic document storage path, and then includes a plurality of text objects included in the first electronic document. You can extract multiple sentences from”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ishikawa in view of Sic’s to extract one text any one of the sentences included in the plurality of texts, in order to search for the desired file without knowing the folder or file name, as evidence by Sic (See Par. 0009).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa and Choi as applied to claim 7, in further view of Kim et al. (US20040170327A1)(hereinafter “Kim”).

Regarding claim 19, Ishikawa, and Choi fail to explicitly disclose, however, Kim teaches the text extracting system according to claim 7, wherein the dependency distance is a value representing the distance between an evaluation viewpoint and an evaluation expression. (Kim, Par. 0006:” Video data retrieval is a method for retrieving similar video data by extracting a motion descriptor [viewpoint] which describes characteristic motions of an object expressed by sequences that constitutes video data [evaluation expression] and estimating a similarity distance between query video data inputted by an user and the motion descriptor of the video data stored into a database.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ishikawa, and Choi in view of Kim to wherein the dependency distance is a value representing the distance between an evaluation viewpoint and an evaluation expression, in order to improve retrieval effectiveness, as evidence by Kim (See Par. 0149).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claims, but would be allowable if written in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 recites “The text extracting system according to claim 1, wherein the processor is configured to extract the at least one text based on an evaluation function defined by the product of a set of evaluation viewpoints, a set of evaluation expressions, and the presence and weight of an opinion; wherein the weight of the opinion is calculated as an occurrence probability of the opinion divided by the average dependency distance between the evaluation viewpoint and the evaluation expression of the opinion.” Which is allowable over the prior art. The closest teachings to the indicated allowable subject matter are the references that cited in the current office action. One such prior art of the record is Fuji et al. (US-20200357396A1) teaches Par. 0044:” Subsequently, the utterance text extraction unit 11a further extracts a plurality of extracted utterance texts from the list illustrated in part (b) of FIG. 3 by using an 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Hashimoto et al. (U.S. Patent Application Publication: 20210286949A1) teaches [Par. 0006]:” a dialogue system that provides an answer in response to input by a user, which 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIOUSH AGAHI/Examiner, Art Unit 2656                                                                                                                                                                                                        
/HUYEN X VO/Primary Examiner, Art Unit 2656